DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Raspallo (US 20100198017).
With respect to claim 1, Raspallo discloses a device (see fig. 5a-5d below) comprising: a substantially elongate blade (100), comprising: a first end (e.g. of straight proximal section) and a second end (e.g. of straight proximal section) running along a longitudinal axis (e.g. along 510) of the blade (see fig. 5a-5d below), wherein the blade run, from the first end to the second end, straight and parallel to the longitudinal axis (fig. 5a-5d below); a first edge and a second edge (see fig. 5a-5d below) running along a transverse axis of the blade such that the first edge and the second edge define a width (560) of the blade (see figs. 5a-5d below and also note para. 53); a first curvature (e.g. about lateral axis 530- see para. 51) running from the first edge to the second edge such that the blade further comprises: a concave first surface defining a bottom 

    PNG
    media_image1.png
    600
    800
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    575
    620
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    609
    661
    media_image3.png
    Greyscale

As for claim 2, Raspallo further discloses the device of claim 1, wherein the blade further comprises a second curvature (about transverse axis 525) running from the first end to the second end (see para. 51 and also figs. 5a-5d above).
As for claim 3, Raspallo further discloses the device of claim 2, further comprising a light source (502) coupled to the blade and disposed along the second surface (see figs. 5c above, see para. 54 below).
As for claim 4, Raspallo further discloses the device of claim 3, wherein the light source is further coupled to the connecting element (see para. 54 above and fig. 5b above).
As for claim 5, Raspallo further discloses the device of claim 2, wherein the second curvature of the blade extends toward the second surface approximately 25 

    PNG
    media_image4.png
    753
    875
    media_image4.png
    Greyscale

As for claim 6, Raspallo further discloses the device of claim 5, wherein a width (560) of the blade is approximately 25 millimeters (see para. 55 above and note that 25.5mm = 1 inch).

With respect to claim 10, Raspallo discloses a device, comprising: a curved, substantially elongate blade (500), wherein a first curvature of the blade (at blade portion 505) extends toward a second surface (e.g. portion 515 of the blade) away from a central point along the transverse axis of the blade (see fig. 5a below), the blade further comprising: a first surface defining a bottom portion of the blade (see figs. 5a-5d below); and the second surface defining a top portion of the blade (see figs. 5a-5d below); a first end (e.g. of straight proximal section) and a second end (e.g. of straight proximal section) running along a longitudinal axis of the blade (see figs. 5a-5d below), wherein the blade runs, from the first end to the second end, straight and parallel to the longitudinal axis (see fig. 5a-5d below); a first edge and a second edge running along a transverse axis (530) of the blade such that the first edge and the second edge define a width (560) of the blade (see figs. 5a-5d below); and a second curvature (e.g. at 515) running from the first edge to the second edge such that: the first surface is concave and the second surface is convex (see fig. 7c-7d below); the second curvature has a length defined by a maximum distance between the second surface and a plane along the transverse axis that is defined by the first edge and the second edge at a given point along the longitudinal axis of the blade (see fig. 5c below); wherein the width of the blade is at least four times the length of the first curvature (see fig. 5c below); a connecting element (e.g. either 537, 535) at least one of extending from and coupled to the first end, wherein the connecting element is adjacent to the first surface (see figs. 5a-5d below); and a tip (distal region 515) at least one of extending from and coupled to 

    PNG
    media_image5.png
    597
    796
    media_image5.png
    Greyscale



    PNG
    media_image2.png
    575
    620
    media_image2.png
    Greyscale


    PNG
    media_image6.png
    419
    491
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    876
    569
    media_image7.png
    Greyscale

As for claim 11, Raspallo further discloses the device of claim 10, further comprising a light source (502) coupled to the blade and disposed along the second surface (see fig. 5c above).
As for claim 12, Raspallo further discloses the device of claim 11, wherein the light source is further coupled to the connecting element (see fig. 5c above).
As for claim 13, Raspallo further discloses the device of claim 10, wherein the first curvature of the blade extends toward the second surface approximately 25 

    PNG
    media_image4.png
    753
    875
    media_image4.png
    Greyscale

As for claim 14, Raspallo further discloses the device of claim 13, wherein a width (560) of the blade is approximately 25 millimeters (see para. 55 above and note that 25mm = 1 inch).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raspallo (US 20100198017), as applied to claims 1 and 2 above.
As for claims 7 and 9, Raspallo teaches wherein the first curvature has a length defined by a maximum distance between the second surface and a plane defined by the first edge and the second edge at a given point along the longitudinal axis of the blade (see fig. 5c below), and also a proportional relationship of this length to the width of the blade (see fig. 5c below).

    PNG
    media_image8.png
    961
    678
    media_image8.png
    Greyscale

Raspallo does not appear to specifically teach wherein the width of the blade is at least four times the length of the first curvature. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the apparatus of device of Raspallo, wherein the width of the blade is at least four times the length of the first curvature in order to best accommodate the anatomy of the patient, since it has been held that where the general conditions of a claim are disclosed, in the prior art, discovering optimum or workable ranges involves only routine skill in the art (in re Aller, 105 USPQ 233). One of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
With respect to claim 16, Raspallo teaches a device, comprising: a substantially elongate blade (500), comprising: a first surface defining a bottom portion of the blade (see figs. 5a-5d below); and a second surface defining a top portion of the blade (see figs. 5a-5d below); a first end (e.g. of the proximal section) and a second end (e.g. of the proximal section) (see fig. 5a-5d below) running along a longitudinal axis (510) of the blade, wherein the blade runs, from the first end to the second end, straight and parallel to the longitudinal axis (see figs. 5a-5d below); a first edge and a second edge running along a transverse axis (e.g. 530) of the blade such that the first edge and the second edge define a width (560) of the blade (see figs. 5a-5d below); and a first curvature (about 530) running from the first edge to the second edge such that: the first surface is concave and the second surface is convex (see figs. 5a-5d and 7c-7d below); the first curvature has a length defined by a maximum distance between the second surface and a plane along the transverse axis that is defined by the first edge 

    PNG
    media_image5.png
    597
    796
    media_image5.png
    Greyscale


    PNG
    media_image9.png
    601
    629
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    422
    471
    media_image10.png
    Greyscale


    PNG
    media_image8.png
    961
    678
    media_image8.png
    Greyscale

Raspallo does not appear to specifically teach wherein the width of the blade is at least four times the length of the first curvature. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the apparatus of device of Raspallo, wherein the width of the blade is at least four times the length of the first curvature in order to best accommodate the anatomy of the patient, since it has been held that where the general conditions of a claim are disclosed, in the prior art, discovering optimum or workable ranges involves only routine skill in the art (in re Aller, 105 USPQ 233). One of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  Applicant has not In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
As for claim 17, Raspallo further teaches the device of claim 15, further comprising a light source (502) coupled to the blade and disposed along the second surface.
As for claim 18, Raspallo further discloses the device of claim 15, wherein the first curvature of the blade extends toward the second surface approximately 25 millimeters away from a central point along the transverse axis of the blade (see fig. 5a below and also para. 55 below- the length of the second curvature is about 3 inches/ 76.2 mm. Because the central point along the transverse axis is not further defined, it can be selected at any point of 515 along transverse axis 525, this limitation is disclosed).

    PNG
    media_image4.png
    753
    875
    media_image4.png
    Greyscale

As for claim 19, Raspallo further discloses the device of claim 18, wherein a width (560) of the blade is approximately 25 millimeters (see para. 55 above and note that 25mm = 1 inch).
As for claim 20, Raspallo further discloses the device of claim 16, wherein the blade lacks a flange (fig. 5c above).

Response to Arguments
The USC 112(a) first paragraph rejections made to claims 5, 6, 13, 14, 18 and 19 are withdrawn in view of the amendment entered to these claims.

Applicant argues that Raspallo does not disclose “a device having a curvature along a first and second end that define a width of the device” (see Remarks page 10) as required by independent claims 1, 10, and 16 (and their dependents thereof), because the curvature defined by Raspallo instead “runs along the longitudinal axis of the device” (see Remarks page 11).
This is not found to be persuasive as Raspallo teaches the “first curvature” as required by the independent claims 1, 10 and 16 (and their dependents thereof) by disclosing a laryngoscope blade that is curved along both the length (along the longitudinal axis) and width (along the transverse axis) of the blade (see para. 5. 11 and 13 below). 

    PNG
    media_image11.png
    110
    475
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    110
    473
    media_image12.png
    Greyscale

Raspallo also discloses that the blade can also have an arcuate cross-section (see para. 13 below).

    PNG
    media_image13.png
    45
    467
    media_image13.png
    Greyscale

it is clear that this curvature occurs along both the length and width of the blade (see fig. 5c below).
    PNG
    media_image2.png
    575
    620
    media_image2.png
    Greyscale

See fig. 6a below and note that the curvature of distal end 515 relative to plane 225 demonstrates a curvature along the width.


    PNG
    media_image14.png
    446
    397
    media_image14.png
    Greyscale

Also, note that the blade defines concave and convex surfaces (as shown in fig. 7c-7d below). Such surfaces also clearly convey a curvature along a width of the blade.

    PNG
    media_image10.png
    422
    471
    media_image10.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

/TARA ROSE E CARTER/Examiner, Art Unit 3773                                                                                                                                                                                                        
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773